

116 HR 7050 IH: Transportation Workforce Modernization Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7050IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Ms. Johnson of Texas introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a program to provide grants to retrain certain transportation workers, and for other purposes.1.Short titleThis Act may be cited as the Transportation Workforce Modernization Act.2.Transportation Worker Retraining Grant Program(a)EstablishmentThe Secretary of Transportation shall establish a program to make grants to eligible entities to develop a curriculum for and establish transportation worker training programs in urban and rural areas to train, upskill, and prepare workers whose jobs may be changed or worsened by automation, or who have been separated from their jobs, or have received notice of impending job loss, as a result of being replaced by automated driving systems.(b)Eligible entitiesThe following entities shall be eligible to receive grants under this section:(1)Institutions of higher education.(2)Consortia of institutions of higher education.(3)Trade associations.(4)Nongovernmental stakeholders.(5)Organizations with a demonstrated capacity to develop and provide career ladder programs through labor-management partnerships and apprenticeships on a nationwide basis.(c)Limitation on awardsAn entity may only receive one grant per year under this section in an amount determined appropriate by the Secretary.(d)Participants in transportation worker retraining programsA grant provided under this section may be used for participants in transportation worker retraining programs to pursue a degree or certification through the coursework or curriculum developed under the program.(e)Use of fundsA recipient of a grant under this section may use grant amounts for studies, pilot programs, as well as testing new roles for current jobs, including mechanical work, diagnostic, and fleet operations management.(f)General selection criteriaThe Secretary shall select recipients of grants under this section on the basis of the following criteria:(1)Demonstrated research and extension resources available to the applicant for carrying out this section.(2)Capability of the applicant to develop curriculum in the training or retraining of individuals described in subsection (a) as a result of driverless vehicles.(3)Demonstrated commitment of the recipient to carry out a transportation workforce development program through degree-granting programs or programs that provide other industry-recognized credentials.(g)EligibilityAn applicant is only eligible for a grant under this section if such applicant—(1)has an established transportation program;(2)has expertise in solving transportation problems through research, training, education, and technology; and(3)shares information with other programs.(h)Federal share(1)In generalThe Federal share of a grant under this section shall be a dollar for dollar match of the costs of establishing and administering the retraining program and related activities carried out by the grant recipient or consortium of grant recipients.(2)Availability of fundsFor a recipient of a grant under this section carrying out activities under such grant in partnership with a public transportation agency that is receiving amounts under section 5307, 5337, or 5339, not more than 0.5 percent of amounts made available under any such section may qualify as the non-Federal share under paragraph (1). (i)Tracking of certain informationNot later than 1 year after a grant award is made under this section, the Secretary shall implement a reporting or tracking mechanism to determine—(1)from which sectors of the transportation industry are workers being displaced;(2)for what skills and professions are workers being retrained;(3)how many workers have benefitted from the grant award; and(4)relevant demographic information of impacted workers.(j)Definition of institution of higher educationIn this Act, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(k)Authorization of appropriations(1)In generalThere is authorized to be appropriated $50,000,000 for each of fiscal years 2021, 2022, and 2023 to carry out this section.(2)Availability of amountsAmounts made available to the Secretary to carry out this section shall remain available for obligation by the Secretary for a period of 3 years after the last day of the fiscal year for which the amounts are authorized.3.GAO study(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report on the impact of driverless vehicle adoption on—(1)the workforce of the United States;(2)the trucking, freight, and personal transportation industries;(3)wages;(4)job losses, including the economic impact on each region of the United States; and(5)the creation of new jobs and how transportation sector jobs would change due to driverless vehicle adoption.(b)ConsultationThe study shall be carried out in consultation with—(1)academics;(2)labor unions;(3)the Department of Transportation; and(4)the Department of Labor. (c)ResearchThe Secretary of Transportation shall seek to enter into an agreement with an institute of higher education or nonprofit organization with demonstrated capacity in carrying out research on the subject of the study required under subsection (a) to conduct such research. Such agreement shall require the institute or nonprofit to submit such research to the Comptroller General for inclusion in such study. 